DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  Polycarboxylic is misspelled.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Mayhall et al, US 2006/0205619.
Mayall et al teach a thickened quaternary ammonium compound hand sanitizer comprising 20% denatured ethanol, 1% propylene glycol, 0.2% benzethonium chloride, dye, thickener, and 78% water (¶80, table 4).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, 12-22, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mayhall et al, US 2006/0205619.
Mayall et al are relied upon as set forth above.  Benzalkonium and benzethonium cationic surfactants may be present in amounts as high as 3% (claims 3 and 8).  The examiner maintains these cationic surfactants satisfy the antimicrobial and surfactant limitations of the claims.  Suitable additives of the invention include acrylate thickeners (¶37), aloe vera emollients (¶54), citric acid, a well-known chelant (¶51), and fragrances (claim 1).  It would have been obvious for one of ordinary skill in the art to add typical hand sanitizer additives to the composition of table 4 with complete confidence of maintaining an effective hand sanitizer as these components are well-known in the art and taught by the reference as suitable.

Claims 1-8, 10, and 12-27 are rejected under 35 U.S.C. 103 as being unpatentable over Biedermann et al, US 2002/0002124.
Biedermann et al teach an antimicrobial skin cleansing composition comprising 0.1% benzalkonium chloride, 0.5% cocamine oxide, 10% denatured 200 proof ethanol, 0.1% tetrasodium EDTA, perfume, and the balance water (¶276, example 2).  The aqueous solvent includes water and ethanol, and as water may be included in amounts as low as 38%, clearly the reference contemplates greater amounts of ethanol, certainly within the claimed range (¶203-205).  Suitable antimicrobial agents of the reference include parachlorometaxylenol and phenoxyethanol (¶135 and claim 2).  Suitable additives of the invention include ethoxylated alcohol surfactants (¶207), emollients such as polyols which are also solvents (¶204), acrylate thickeners (¶247), and colorants (¶256).  It would have been obvious for one of ordinary skill in the art to add typical hand sanitizer additives to the composition of example 2 with complete confidence of maintaining an effective hand sanitizer as these components are well-known in the art and taught by the reference as suitable.

Claims 1-8, 10, and 12-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al, US 2002/0098159.
Wei et al teach an antimicrobial skin cleansing composition comprising 0.1% benzalkonium chloride, 0.5% cocamine oxide, 10% ethanol, 0.1% tetrasodium EDTA, perfume, and the balance water (¶436, example 2).  The aqueous solvent includes water and ethanol, and as water may be included in amounts as low as 38%, clearly the reference contemplates greater amounts of ethanol, certainly within the claimed range (¶91-93).  Suitable antimicrobial agents of the reference include parachlorometaxylenol and phenoxyethanol (¶258 and 212).  Suitable additives of the invention include ethoxylated alcohol surfactants (¶260), emollients such as polyols which are also solvents (¶92), acrylate thickeners (¶305), and colorants (¶315).  It would have been obvious for one of ordinary skill in the art to add typical hand sanitizer additives to the composition of example 2 with complete confidence of maintaining an effective hand sanitizer as these components are well-known in the art and taught by the reference as suitable.

Claims 1-8, and 10-27 are rejected under 35 U.S.C. 103 as being unpatentable over Biedermann et al, US 2002/0002124 in view of Modak et al, US 2004/0247685.
Biedermann et al are relied upon as set forth above.  Though the reference teaches acrylate thickeners, it does not teach the thickener of claim 11.  
Modak et al teach skin disinfectant compositions that may contain a thickener that is carboxyl groups neutralized with diisopropanolamine (¶42).  It would have been obvious for one of ordinary skill in the art to use typical and well-known thickeners as the thickener in the hand sanitizer of Biedermann as Modak teaches these thickeners as well-known for use in skin disinfectant compositions.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761